REPUBLIQUE DU CONGO

54° ANNEE - N° 25

Unité * Travail * Progrés

Jeudi 21 juin 2012

JOURNAL OFFICIEL

DE LA REPUBLIQUE DU CONGO

paraissant le jeudi de chaque semaine a Brazzaville

ABONNEMENTS
DESTINATIONS NUMERO
1 AN 6 MOIS 3 MOIS
REPUBLIQUE DU CONGO ..... 24.000 12.000 6.000 500 F CFA
Voie aérienne exclusivement
ETRANGER .... 38.400 19.200 9.600 800 F CFA

© Annonces judiciaires et légales et avis divers :

9 Propriété fonciére et miniére : 8.400 frs le texte.

460 frs la ligne (il ne sera pas compté moins de 5.000 frs par annonce ou avis).
Les annonces devront parvenir au plus tard le jeudi précédant la date de parution du “JO”

© Déclaration d'association : 15.000 frs le texte.

Réglement

DIRECTION : TEL./FAX : (+242) 281.52.42 - BOITE POSTALE 2.087 BRAZZAVILLE - Email : journal. officiel@sgg.cg
: spaces, mandat postal, chéque visé et payable en République du Congo, libellé a Tordre du Journal officiel
et adressé la direction du Journal officiel et de la documentation.

SOMMAIRE

PARTIE OFFICIELLE

- DECRETS ET ARRETES -

A- TEXTES GENERAUX

MINISTERE DE L’INTERIEUR ET
DE LA DECENTRALISATION

12 juin Décret n° 2012-716 fixant l'organisation et le
fonctionnement de la commission nationale d’or-
ganisation des élections et les modalités de dési-
gnation de ses MeMbre.............:c0ccceeeeseeeeeee

MINISTERE DU DEVELOPPEMENT DURABLE,
DE L'ECONOMIE FORESTIERE ET
DE L'ENVIRONNEMENT
8 juin Arrété n° 6405 portant approbation de I'avenant
A la convention d’aménagement et de transforma-
tion n° 13/MEFE/CAB/DGEF/DF-SGF du 13
novembre 2002, pour la mise en valeur de l'unité
forestiére d'aménagement Kabo...........

507

510

12 juin

12 juin

12 juin

MINISTERE DE LA FONCTION PUBLIQUE
ET DE LA REFORME DE L’ETAT

Décret n° 2012-712 fixant les attributions, la
composition et le fonctionnement de la commis-

sion de réforme..........c0cccccesceeeeseeeeeeee 521

Décret n° 2012-713 fixant l'organisation et le
fonctionnement de la commission administrative

paritaire............ 522

Décret n° 2012-714 fixant les attributions, la
composition et le fonctionnement de la commis-
sion d’équivalence administrative des diplomes. 524
B - TEXTES PARTICULIERS

MINISTERE DES TRANSPORTS, DE L’AVIATION
CIVILE ET DE LA MARINE MARCHANDE

- Agrément.... 524

MINISTERE DE L’INTERIEUR ET
DE LA DECENTRALISATION

- Nomination............ 526

506 Journal officiel de la République du Congo N° 25-2012
MINISTERE DES MINES PARTIE NON OFFICIELLE
ET DE LA GEOLOGIE TT
- ANNONCE -
- Autorisation.. 526
~ ASSOCIATION. ..........66cceeeeceeeseeeteeeeeeeeeteeeeeee 527
Du jeudi 21 juin 2012

Journal officiel de la République du Congo 507

PARTIE OFFICIELLE
- DECRETS ET ARRETES -
A - TEXTES GENERAUX

MINISTERE DE L’INTERIEUR ET
DE LA DECENTRALISATION

Décret n° 2012-716 du 12 juin 2012 fixant
lorganisation et le fonctionnement de la commission
nationale d’organisation des élections et les modali-
tés de désignation de ses membres

Le Président de la République,

Vu la Constitution ;

Vu la loi n° 9-2012 du 23 mai 2012 modifiant et com-
plétant certaines dispositions des lois n* 9-2001 du
10 décembre 2001 portant loi électorale et 5-2007 du
25 mai 2007 modifiant et complétant certaines dispo-
sitions de la loi n° 9-2001 du 10 décembre 2001 por-
tant loi électorale ;

Vu le décret n° 2003-326 du 19 décembre 2003 rela-
tif a l'exercice du pouvoir réglementaire ;

Vu le décret n° 2009-344 du 18 septembre 2009 por-
tant organisation des intérims des membres du
Gouvernement ;

Vu le décret n° 2009-394 du 13 octobre 2009 relatif
aux attributions du ministre de l’intérieur et de la
décentralisation ;

Vu le décret n° 2011-558 du 17 aout 2011 portant
nomination de nouveaux ministres et fixant la com-
position du Gouvernement ;

Vu le décret n° 2011-737 du 12 décembre 2011 modi-
fiant la composition du Gouvernement.

En Conseil des ministres,
Décréte :
Chapitre 1 : De l’organisation

Article premier : La commission nationale d’organisa-
tion des élections comprend :

- une coordination ;

- un comité technique ;

- un comité de suivi et de contrdéle ;
- des commissions locales.

Section 1 : De la coordination
Article 2 : La coordination assure la direction et I’o-
rientation de la commission nationale d’organisation
des élections ainsi que la discipline en son sein.
Ace titre, elle est chargée, notamment, de :
- coordonner les activités de la commission na-

tionale d’organisation des élections;
- observer et suivre le déroulement des différents

scrutins ;
- garantir la bonne marche des élections.

Article 3 : La coordination est composée d’un bureau
et des membres :

Elle comprend :

- des représentants de I'Etat ;

- des représentants des partis ou groupements poli-
tiques ;

- des représentants de la société civile dont l'objet
est en rapport avec les élections ;

- des personnalités jouissant d’une bonne moralité.

Article 4 : Le bureau de la coordination est composé
ainsi qu'il suit :

- un président ;

- quatre vice-présidents, proposés respectivement
par les partis ou groupements politiques de la
majorité, de l’opposition, du centre et par la
société civile dont l'objet est en rapport avec les
élections ;

- un rapporteur général choisi parmi les personna-
lités jouissant d’une bonne moralité ;

- un trésorier général, représentant de l’Etat.

Article 5: Le président de la coordination, président
de la commission nationale d’organisation des élec-
tions préside les réunions de la coordination. II] est
Yordonnateur du budget de la commission nationale
d organisation des élections.

Article 6 : Les quatre vice-présidents suppléent le
président. En cas d’empéchement, l’intérim est assu-
ré par l'un des vice-présidents suivant l’ordre de
nomination.

Article 7 : Le rapporteur général dresse le rapport
synthése des élections. I] tient la plume et dispose
d'un secrétariat technique.

Article 8 : Le trésorier général gére les fonds alloués
a la commission nationale d’organisation des élec-
tions. I] établit un rapport financier a la fin de chaque
élection.

Article 9 : La coordination, outre le bureau, comp-
rend neuf membres répartis ainsi qu'il suit :

- deux représentants de l'Etat ;

- trois représentants des partis ou groupements
politiques proposés respectivement par les partis
ou groupements politiques de la majorité, de l’op-
position et du centre ;

- un représentant de la société civile dont l'objet est
en rapport avec les élections ;

- une personnalité jouissant d’une bonne moralité ;

- les présidents du comité technique et du comité
de suivi et de contréle.

Section 2 : Du comité technique

Article 10 : Le comité technique est composé des
508 Journal officiel de la République du Congo

N° 25-2012

représentants des partis ou groupements politiques
de la majorité, de opposition, du centre, des organi-
sations de la société civile dont l'objet est en rapport
avec les élections, des cadres et agents du ministére
en charge des élections.

Placé sous l'autorité de la coordination, le comité
technique est chargé de :

- organiser les différents scrutins ;
- centraliser les résultats des élections.

Le comité technique comprend quatre sous-commis-
sions :

- une sous-commission des opérations électorales,
chargée de préparer et d’organiser les différents
scrutins ;

- une sous-commission de la communication,
chargée d’assurer la sensibilisation permanente
des populations sur le déroulement des élections;

- une sous-commission du matériel et des trans-
ports, chargée d’assurer la logistique et le trans-
port du matériel électoral ;

- une sous-commission de la sécurité, chargée d’as-
surer la sécurité des différents scrutins.

Chaque sous-commission comprend neuf membres
et un bureau composé ainsi qu'il suit :

- un président ;
- un vice-président ;
- un rapporteur.

Article 11 : Le bureau du comité technique est com-
posé ainsi qu'il suit :

- un président ;

- sept vice-présidents ;
- un rapporteur ;

- un trésorier ;

- des membres.

Le président est le représentant de l'Etat.

Les trois vice-présidents représentent l’administra-
tion électorale.

Les quatre autres vice-présidents sont proposés par
les partis politiques de la majorité, de opposition, du
centre et de la société civile dont I’objet est en rapport
avec les élections.

Le rapporteur est choisi parmi les personnalités
jouissant d’une bonne moralité. Le trésorier est le
représentant de l'Etat. Les membres sont les prési-
dents des sous-commissions.

Article 12 : Le comité technique établit un rapport a la
fin de chaque élection et le transmet a la coordination.

Section 3 : Du comité de suivi
et de contréle

Article 13 : Le comité de suivi et de contréle est char-

gé, sous l’autorité de la coordination, de veiller au
bon déroulement des différents scrutins. Il comprend
un bureau et des membres.

Article 14 : Le bureau du comité de suivi et de contr6-
le est composé ainsi qu'il suit :

- un président ;

- quatre vice-présidents ;
- un rapporteur ;

- un trésorier.

Le président est le représentant de l'Etat.

Les quatre vice-présidents sont proposés par les par-
tis politiques de la majorité, de l’opposition, du cen-
tre et par la société civile dont l'objet est en rapport
avec les élections.

Le rapporteur est choisi parmi les personnalités
jouissant d’une bonne moralité.

Le trésorier est le représentant de I'Etat.

Article 15 : Le nombre des membres du comité de
suivi et de controle, outre le bureau, est fixé a soixan-
te et onze a raison de :

- douze pour I'Etat ;

- trente-six pour les partis politiques, dont douze de la
majorité, douze de lopposition et douze du centre ;

- douze pour la société civile dont l'objet est en rap-
port avec les élections ;

- onze personnalités choisies en raison de leur com-
pétence.

Section 4 : Des commissions locales
dorganisation des élections

Sous-section 1 : Des commissions départementales
dorganisation des élections

Article 16 : Il est créé, dans chaque département, une
commission locale d’organisation des élections.

Placée sous I’autorité de la commission nationale
d organisation des élections, la commission locale est
chargée de :

recevoir et distribuer le matériel et les imprimés
électoraux ;

coordonner les activités des bureaux de vote de
son ressort ;

- suivre le déroulement des différents scrutins ;

- garantir la bonne marche des élections ;

compiler les résultats en provenance des bureaux
de vote ;

- transmettre les résultats a la coordination.

Au sein de chaque commission locale, il est affecté un
délégué de la commission nationale d’organisation
des élections qui est chargé du suivi des opérations
de vote, participe a la validation des documents sanc-
tionnant le scrutin, et veille 4 la transmission des
résultats et des documents originaux de l’élection.
Du jeudi 21 juin 2012

Journal officiel de la République du Congo 509

Article 17 : Chaque commission locale d’organisation
des élections est composée d'un bureau et de sept
membres.

Article 18 : Le bureau de la commission locale d’orga-
nisation des élections, au niveau du département, est
composé ainsi qu'il suit :

- un président ;

- quatre vice-présidents ;
- un rapporteur ;

- un trésorier.

La commission locale d’organisation des élections est
présidée par un fonctionnaire ou une personnalité
jouissant d'une bonne moralité, nommée par I'admi-
nistration.

Les quatre vice-présidents sont proposés respective-
ment par les partis ou groupements politiques de la
majorité, de opposition, du centre et de la société
civile dont l'objet est en rapport avec les élections .

Le rapporteur représente I’administration électorale.
Le trésorier est le représentant de l'Etat.

Article 19 : Les sept membres de la commission loca-
le sont répartis ainsi qu'il suit :

- deux pour I'Etat ;

- trois proposés par les partis politiques dont un de
la majorité, un de l’opposition et un du centre ;

- un pour la société civile dont l'objet est en rapport
avec les élections ;

- une personnalité jouissant d'une bonne moralité.

Article 20 : La commission locale d’organisation des
élections, au niveau du département, est chargée uni-
quement de lorganisation de l’élection des sénateurs.

Sous-section 2 : Des commissions d’organisation
des élections dans les districts
et dans les arrondissements

Article 21 : Les commissions d’organisation des élec-
tions dans les districts et dans les arrondissements
sont chargées, dans leur ressort territorial, notam-
ment, de :

- coordonner les activités d’organisation des élections;

- observer et suivre le déroulement des différents
scrutins ;

- garantir la bonne marche des élections.

Article 22 : Le bureau de la commission locale d’orga-
nisation des élections, au niveau des districts et des
arrondissements, est composé ainsi qu'il suit :

- un président ;

- quatre vice-présidents ;
- un rapporteur ;

- un trésorier.

Le président de la commission locale est nommé par
ladministration.

Les quatre vice-présidents sont proposés respective-
ment par les partis ou groupements politiques de la
majorité, de opposition, du centre et de la société civi-
le dont l'objet est en rapport avec les élections.

Le rapporteur représente l’'administration électorale.
Le trésorier est le représentant de l’Etat.

Article 23 : La commission locale d’organisation des
élections, au niveau des districts et des arrondisse-
ments, est chargée de l’organisation du référendum,
de l’élection du Président de la République, des dépu-
tés 4 l'Assemblée nationale et des conseillers dépar-
tementaux et municipaux.

Lors de l’élection des députés a l'Assemblée nationa-
le, pour chaque commune n’ayant qu'une circons-
cription électorale, il est institué une commission
locale d’organisation des élections unique dont le res-
sort territorial couvre tous les arrondissements.

Chapitre 2 : Du fonctionnement et de
la désignation des membres

Section 1 : Du fonctionnement

Article 24 : La commission nationale d’organisation
des élections élabore et adopte son programme d’ac-
tivités, son budget et son réglement intérieur.

Article 25 : Les décisions de la coordination, du comi-
té technique, du comité de suivi et de contréle et cel-
les des commissions locales sont prises par consen-
sus. Au cas ou le consensus ne serait pas obtenu, il
est procédé au vote.

En cas de partage égal des voix, celle du président est
prépondérante.

Article 26 : Les réunions des différents organes de la
commission nationale d’organisation des élections se
tiennent sans exigence d'un quorum particulier.

Article 27 : Les réunions des commissions nationales
et locales d’organisation des élections ne sont pas
publiques.

Les membres de la commission nationale d’organisa-
tion des élections sont astreints a l’obligation de
réserve.

Article 28 : Les commissions locales sont tenues d’éta-
blir les procés-verbaux de leurs délibérations en trois
exemplaires dont un est envoyé a la commission na-
tionale et un autre a la commission départementale.

Article 29 : En cas de démission d’un membre de la
commission nationale d’organisation des élections, il
est procédé a son remplacement dans les conditions
énoncées aux articles 34 et 35 du président décret.

La démission n’a point d’effet suspensif sur le fonc-
tionnement de la commission nationale d’organisa-
tion des élections.
510 Journal officiel de la République du Congo

N° 25-2012

Article 30 : La commission nationale d’organisation
des élections peut, en cas de besoin, faire appel a des
experts ou a des sachants.

Article 31 : Sauf empéchement motivé, les membres
de la coordination, du comité technique, du comité de
suivi et de contréle ainsi que les commissions locales
sont tenus de participer aux réunions des organes
auxquels ils appartiennent.

Article 32 : Chaque commission locale élabore et
adopte un réglement intérieur qui fixe les modalités
de fonctionnement et le régime disciplinaire.

Article 33 : Les frais de fonctionnement de la commis-
sion nationale d’organisation des élections et des
commissions locales sont imputables au budget de
TEtat.

Section 2 : De la désignation des membres

Article 34 : Les membres de la coordination nationa-
le, du comité technique, du comité de suivi et de
contréle sont nommés par décret en Conseil des
ministres.

Les représentants des partis ou des groupements
politiques et de la société civile sont proposés par
leurs pairs a raison de trois personnes par poste.

Article 35: Les membres des commissions locales et
du secrétariat technique de la coordination sont
nommés par arrété du ministre chargé des élections.

Chapitre 3 : Dispositions diverses et finales

Article 36 : Les membres des commissions locales
dorganisation des élections sont soumis 4a I’obliga-
tion de résidence dans leurs localités respectives pen-
dant la période de gestion du processus électoral et
jusqu’a la fin.

Article 37 : Les membres des commissions nationales
et locales d’organisation des élections ne peuvent pas
étre candidats a une élection.

Article 38 : Les membres des commissions nationales
et locales d’organisation des élections, bénéficient,
dans I’exercice de leurs fonctions, de la protection et
de l'assistance des autorités administratives.

Article 39 : La mission de la commission nationale
d'organisation des élections prend fin un mois aprés
la transmission des rapports énoncés a l'article 40 du
présent décret.

A la fin de son mandat, les archives, documents et
matériels de la commission nationale d’organisation
des élections sont transférés au ministére en charge
des élections.

Les archives et documents visés 4 l'alinéa ci-dessus

seront mis a la disposition de la nouvelle commission
d organisation des élections qui sera installée.

Article 40 : Le président de la commission nationale
dorganisation des élections, aprés chaque élection,
adresse dans un délai de soixante jours un rapport
au Président de la République, aux présidents de
TAssemblée nationale et du Sénat et au ministre
chargé des élections.

Article 41 : Le présent décret, qui abroge toutes dispo-
sitions antérieures contraires, notamment le décret
n° 2001-587 du 20 décembre 2001 fixant lorganisa-
tion et le fonctionnement de la commission nationale
dorganisation des élections et les modalités de dési-
gnation de ses membres tel que modifié et complété
par les décrets n°s 2007-281 du 26 mai 2007 et 2009-
154 du 18 mai 2009, sera enregistré et publié au
Journal officiel de la République du Congo.

Fait a Brazzaville, le 12 juin 2012
Par le Président de la République,
Denis SASSOU-N’'GUESSO

Le ministre de l’intérieur et de
la décentralisation,

Raymond Zéphirin MBOULOU.

Pour le ministre d’Etat, coordonnateur du pole de la
souveraineté, garde des sceaux, ministre de la justi-
ce et des droits humains, en mission :

Le ministre des affaires étrangéres
et de la coopération,

Basile IKOUEBE

Le ministre des finances, du budget
et du portefeuille public,

Gilbert ONDONGO

MINISTERE DU DEVELOPPEMENT DURABLE,
DE L’ECONOMIE FORESTIERE
ET DE L'ENVIRONNEMENT

Arrété n° 6405 du 8 juin 2012 portant appro-
bation de l’avenant a la convention d’aménagement et
de transformation n° 13 du 13 novembre 2002, pour
la mise en valeur de l'unité forestiére d’aménagement
Kabo.

Le ministre du développement durable, de
Téconomie forestiére et de l'environnement,

Vu la Constitution ;

Vu la loi n° 16-2000 du 20 novembre 2000 portant
code forestier ;

Vu le décret n° 2002-437 du 31 décembre 2002 fixant
Du jeudi 21 juin 2012

Journal officiel de la République du Congo 511

les conditions de gestion et d'utilisation des foréts ;
Vu le décret n° 2009-396 du 13 octobre 2009 relatif
aux attributions du ministre du développement dura-
ble, de l'économie forestiére et de l'environnement;
Vu le décret n° 2010-74 du 2 février 2010 portant
organisation du ministére du développement dura-
ble, de l'économie forestiére et de l'environnement ;
Vu le décret n° 2011-558 du 17 aout 2011 portant
nomination de nouveaux ministres et fixant la com-
position du Gouvernement ;

Vu larrété n° 8233 du 5 octobre 2006 portant création,
définition des unités forestiéres d’'aménagement de la
zone I] Sangha, du secteur forestier nord et précisant
les modalités de leur gestion et de leur exploitation ;
Vu l'arrété n° 5857 du 13 novembre 2002 portant
approbation de la convention d’aménagement et de
transformation entre le Gouvernement congolais et la
congolaise industrielle des bois, pour la mise en
valeur de J'unité forestiére d’aménagement Kabo
située dans le département de la Sangha;

Vu le compte rendu de la réunion d’adoption du plan
d'aménagement de I'unité forestiére d’aménagement
Kabo.

Arréte :

Article premier : Est approuvé l’avenant a la conven-
tion d’aménagement et de transformation entre le
Gouvernement congolais et la congolaise industrielle
des bois pour la mise en valeur de I'unité forestiére
d’aménagement Kabo, dont le texte est annexé au
présent arrété.

Article 2 : Le présent arrété, qui prend effet 4 comp-
ter de la date de signature, sera enregistré, publié au
Journal officiel et communiqué partout ou besoin
sera.

Fait Brazzaville, le 8 juin 2012
Henri DJOMBO.

Avenant n° 2 a la convention d’aménagement et de
transformation n° 13 du 13 novembre 2002, pour la
mise en valeur de I'unité forestiére d’aménagement
Kabo, située dans la zone II Sangha du secteur fores-
tier nord

Entre les soussignés,

La République du Congo, représentée par le ministre
du développement durable, de l'économie forestiére et
de l'environnement, ci-dessous désignée “le Gouver-
nement” d'une part,

et

La Congolaise Industrielle des Bois, en sigle CIB,
représentée par son directeur général, ci-dessous

désignée “la Société”, d’autre part,

Autrement désignés “les Parties”

Il a été préalablement exposé ce qui suit

Le Gouvernement congolais et la Congolaise Indus-
trielle des Bois ont signé une convention d’aménage-
ment et de transformation, approuvée par arrété
n° 5857 du 13 novembre 2002, pour la mise en valeur
de l'unité forestiére d'aménagement Kabo.

Dans le cadre de la politique de gestion durable des
foréts et des stratégies de développement du secteur
forestier national, la Congolaise Industrielle des Bois a
élaboré, sous la supervision de l'administration fores-
tiére et avec l'appui du bureau d’études Terea, le plan
d'aménagement de lunité forestiére d’aménagement
Kabo, sur la base d'un inventaire multiressources et
des études socio-économique et écologique.

Ce plan d’aménagement constitue la base de la ges-
tion de l'unité forestiére d’aménagement Kabo.

Au vu de ce qui précéde, les Parties conviennent de
ce qui suit :

Article premier : Aprés l’‘adoption du plan d’aménage-
ment de l'unité forestiére d’aménagement Kabo, le
présent avenant prend en compte les prescriptions
dudit plan et précise les modalités de sa mise en
ceuvre, a travers de nouveaux articles, conformément
a larticle 15 de la convention.

A cet effet, les dispositions des articles premier, 2, 5,
8, 24 et 36 du cahier de charges général et des arti-
cles premier, 2, 5, 6, 7, 8, 9 et 10 du cahier de char-
ges particulier de la convention d’aménagement et de
transformation n° 13 du 13 novembre 2002 sont
modifiés ainsi qu'il suit :

I.- Du cahier de charges général
TITRE PREMIER : DISPOSITIONS GENERALES

Chapitre I : De l'objet et de
la durée de la convention

Article premier (nouveau) : La présente convention a
pour objet de définir les rapports entre les parties
dans le cadre de la mise en valeur de l’unité forestié-
re d’aménagement Kabo, située dans la zone Il,
Sangha du secteur forestier nord, dans le départe-
ment de la Sangha.

Elle peut donner lieu a la valorisation des puits de
carbone et des services environnementaux.

Article 2 (nouveau) : La durée de la présente conven-
tion est fixée 4 25 ans, 4 compter de la date d’adop-
tion du plan d’aménagement.

Chapitre I] : De la dénomination, du siége
social, de l'objet et du capital social

Article 5 (nouveau) : Le capital social de la Société est
fixe A FCFA 7.000.000.000
512 Journal officiel de la République du Congo

N° 25-2012

Article 6 (nouveau) : Le montant actuel du capital
social divisé en 1.400.000 actions de 5.000 FCFA
chacune, est réparti de la maniére suivante :

Valeur
‘Actionnai Nombre | d'une | Valeur total
enonnaires d'actions | action (FCFA)
(FCFA)
pociete Rimber 1.399.993] 5.000] 6.999.965.000
International S.A
M. Robert HUNINK 5) 5.000 25.000
M. Govil ASHISH 2} 5.000 10.000
Total 1.400.000] - 7.000.000.000

TITRE DEUXIEME : DEFINITION DE L'UNITE
FORESTIERE D’AMENAGEMENT KABO.

Article 8 (nouveau): Sous réserve des droits des tiers,
et conformément a la législation et 4 la réglementation
forestiéres notamment I’arrété n° 8233 du 5 octobre
2006 portant création, définition des unités forestiéres
d’aménagement de la zone II, Sangha du secteur fores-
tier nord et précisant les modalités de leur gestion et
de leur exploitation et les dispositions du plan d’amé-
nagement, la Société est autorisée a exploiter l'unité
forestiére d'aménagement Kabo, d'une superficie tota-
le de 296.000 ha, répartie en séries d’aménagement et
délimitée ainsi qu'il suit :

- au Sud : par le paralléle 1°46’N situé a 7 km au
Nord de la confluence des riviéres Mbolo et
Sangha ;

- a Ouest : par la riviére Sangha, puis par la fron-
tiére Congo - République Centrafricaine jusqu’a la
riviére Ndoki;

- au Nord : par la riviére Ndoki jusqu’a sa conflu-
ence avec la riviére Goualouogo ; ensuite par la
riviére Goualouogo en amont jusqu’au paralléle
02°12’ ; puis on suit ce paralléle vers l'Est jusqu’a
la limite départementale Sangha-Likouala ;

- a lEst :
Likouala.

par la limite départementale Sangha-

TITRE TROISIEME : ENGAGEMENTS DES PARTIES
Chapitre I : Des engagements de la Société.

Article 11 (nouveau) : La Société s’engage 4 mettre en
valeur l'unité forestiére d’aménagement, conformé-
ment a la législation et a la réglementation forestiéres
en vigueur, aux normes techniques établies par l'ad-
ministration des eaux et foréts, aux prescriptions du
plan d’aménagement de Il’unité forestiére d’aménage-
ment Kabo, et, aux dispositions du cahier de charges
particulier du présent avenant.

La Société s’engage également a respecter la législa-
tion et la réglementation en matiére de travail et d’en-

vironnement.

Article 19 (nouveau) : La Société s’engage a porter

leffectif du personnel de 47 agents en 2012, selon les
détails précisés dans le cahier de charges particulier
du présent avenant

Article 20 (nouveau) : La Société s’engage a transfor-
mer au minimum 85% de la production grumiére auto-
risée et a exporter 15% maximum, conformément a
Yarticle 180 de la loi n° 16-2000 du 20 novembre 2000
portant code forestier.

Article 21 (nouveau) : La Société s’engage a respecter
les mesures visant la protection de l'environnement
et particuliérement des écosystémes forestiers.

Chapitre Il : Des engagements du Gouvernement

Article 24 (nouveau) : Le Gouvernement s'engage a
maintenir les volumes des unités forestiéres de pro-
duction et des assiettes annuelles de coupe, sauf en
cas de crise sur le marché de bois, de force majeure
ou de non-exécution des investissements industriels.

Article 25 : Le Gouvernement s'engage ne jamais met-
tre en cause unilatéralement les dispositions de la
présente convention a l'occasion des accords de toute
nature qu'il pourrait contracter avec d’autres Etats
ou des tiers.

TITRE QUATRIEME : PRESCRIPTIONS
DU PLAN D’AMENAGEMENT

Article 26 (nouveau) : L’unité forestiére d’aménage-
ment Kabo est répartie en séries d’aménagement sui-
vantes :

- série de production : 214.000 hectares

- série de conservation : 15.100 hectares

- série de protection : 59.300 hectares

- série de développement communautaire :
hectares

- série de recherche : cette série est transversale a
toutes les autres séries

7.600

Chapitre I : De la série de production

Article 27 (nouveau) : La série de production est un
ensemble de blocs forestiers ayant pour vocation
principale la production soutenue de bois d’ceuvre.
Elle couvre une superficie de 214.000 hectares.

Article 28 (nouveau) : La série de production est
découpée en blocs équivolumes, appelés unités fores-
tiéres de production.

Elle compte six (6) unités forestiéres de production
qui seront exploitées suivant les durées ci-aprés

- unité forestiére de production n°] : 5 ans ;
- unité forestiére de production n°2 : 5 ans ;
forestiére de production n°3 : 5 ans ;
forestiére de production n°4 : 5 ans ;
forestiére de production n°5 : 5 ans ;
- unité forestiére de production n°6 : 5 ans

Article 29 (nouveau) : L’exploitation de chaque unité
Du jeudi 21 juin 2012

Journal officiel de la République du Congo 513

forestiére de production se fera sur la base d'un plan
de gestion, qui précisera notamment les méthodes
d'exploitation forestiére, les mesures sylvicoles d’ac-
compagnement, les mesures sociales et environne-
mentales sur la durée de ‘ouverture de l’unité fores-
tiére de production.

Le plan de gestion sera soumis, pour approbation, a
lAdministration des Eaux et Foréts, avant le début
de l’exploitation de l'Unité Forestiére de Production.

Article 30 (nouveau) L'Unité Forestiére de
Production est découpée en unités annuelles d’ex-
ploitation, appelées assiettes annuelles de coupe,
ayant quasiment la méme superficie.

Chaque assiette annuelle de coupe représente le
cinquiéme, ou plus ou moins 20%, de la superficie de
Tunité forestiére de production. Toutefois, leur vo-
lume en essences objectif peut varier en fonction de
la richesse de la forét.

Article 31 (nouveau) : Une assiette annuelle de coupe
peut étre ouverte sur 2 ans. Dans ce cas, l’ouverture
de la troisiéme assiette annuelle de coupe entraine la
fermeture de la premiére.

Lobtention de la coupe annuelle se fera sur la base
dun plan d’exploitation annuel, qui sera présenté par
la société, a la direction départementale de 1’é-
conomie de la Sangha.

Article 32 (nouveau) : La durée de la rotation, déter-
minée en fonction des données biologiques, des
impératifs économiques et du temps de passage des
tiges d’avenir aux tiges exploitables, est de 30 ans.

Article 33 (nouveau) : Les essences aménagées com-
prennent les essences objectif et les essences de pro-
motion.

Article 34 (nouveau) : La possibilité annuelle, qui cor-
respond au volume brut annuel de chaque unité
forestiére de production, est égale au cinquiéme du
volume total de l'unité forestiére de production.

Article 35 (nouveau) : Les essences prises en compte
pour le calcul de la possibilité annuelle sont les
essences objectif. L’exploitation des autres essences
devra faire l'objet d’une demande préalable auprés de
la direction départementale de l'économie forestiére
de la Sangha.

Article 36 (nouveau) : La mise en valeur de l'unité
forestiére de production sera réalisée suivant les
régles d’exploitation 4 impact réduit, que la société
est tenue d’appliquer. Ces régles seront édictées par
ladministration des eaux et foréts.

Toutefois, a la fin de I'exploitation de chaque unité
forestiére de production, il est prévu une évaluation
du plan d’aménagement par l’'administration des
eaux et foréts.

Article 37: Le suivi et le contréle externe du plan

d’aménagement sont assurés par la direction
générale de l'économie forestiére et le centre national
dinventaire et d’aménagement des ressources
forestiéres et fauniques.

Article 38: Le plan d’aménagement de Il'unité
forestiére d’aménagement Kabo est approuvé par
décret pris en Conseil des ministres pour une durée
d'application de 20 ans, au terme de laquelle, il peut
étre révisé.

Chapitre Il : De la série de conservation

Article 39: La série de conservation est un ensemble
de blocs forestiers ayant vocation d’assurer la péren-
nité des essences forestiéres, de garantir le maintien,
la restauration et l’amélioration des éléments consti-
tutifs de la biodiversité.

Elle a pour objectif de :

- assurer la pérennité d’essences forestiéres ;

- protéger les habitats de la faune sauvage et de la
flore ;

- préserver le paysage ;

- assurer l'utilisation durable des ressources
naturelles.

La série de conservation est soustraite de toute acti-
vité d’exploitation du bois d’ceuvre.

Article 40: La série de conservation comprend trois
zones d'une superficie totale de 15.100 hectares,
répartie comme suit :

- la zone de Djéké, d'une superficie de 9.950
hectares ;

- la zone de Wali, d’une superficie de 700 hectares;

- la zone de Mombongo, d'une superficie de 4.470
hectares.

Chapitre III : De la série de protection

Article 41 : La série de protection est un ensemble de
blocs forestiers destinés a protéger les sols fragiles,
les sources et les cours d’eau, les zones marécageu-
ses, les mangroves, les zones humides, les autres
ressources naturelles et les ressources culturelles
qui y sont associées.

Elle a pour objectif de protéger :

- la diversité biologique ;

- les espéces menacées de disparition et les espéces
endémiques ;

- les sols fragiles, les sols d’eau, les zones
marécageuses, les mangroves et les berges ;

- les zones a pentes escarpées ou sensibles 4 I’éro-
sion.

La série de protection est soustraite de toute activité
d'exploitation de bois d’ceuvre.

Article 42 : La série de protection couvre une super-
ficie totale de 59.300 hectares, répartie comme suit :
514 Journal officiel de la République du Congo

N° 25-2012

- les marécages et les formations humides riverai-
nes des cours d’eau;
- les clairiéres humides

Chapitre IV : De la série de développement
communautaire

Article 43 : La série de développement communautai-
re est un ensemble de terroirs et finages villageois,
des foréts et des autres ressources naturelles suscep-
tibles de contribuer au développement des économies
et a la satisfaction des besoins domestiques des
populations et des communauteés rurales.

Elle comprend les foréts naturelles et artificielles, les
terres agricoles, les jachéres, les zones de péche et de
chasse.

Elle a pour objectif de satisfaire les besoins de popu-
lations locales en produits forestiers et améliorer
leurs revenus.

Article 44 : La série de développement communautai-
re comprend :

- les zones agro forestiéres ;
- les zones de production forestiére.

Elle couvre une superficie totale de 7.630 hectares,
répartie par village de la maniére suivante :

- Kabo : 6.190 hectares ;
- Bomassa-Boncoin : 1.070 hectares ;
- Lemé : 370 hectares ;

Article 45 : La série de développement communautai-
re est gérée par un comité regroupant la préfecture,
le conseil départemental, l'administration forestiére,
les services de l'agriculture, les comités de villages,
les ONG et la Société CIB.

Chapitre V : De la série de recherche

Article 46 : La série de recherche est un ensemble des
blocs forestiers destinés a faciliter le développement
des connaissances sur les ressources biologiques,
par des observations de terrain et l'expérimentation
des sciences et techniques.

Elle a pour objectif de :

- améliorer la connaissance des ressources géné-
tiques et biologiques ;

- développer les techniques d'utilisation rationnelle
des ressources biologiques ;

- reconstituer les ressources renouvelables ;

- suivre la dynamique des ressources biologiques ;

- déterminer l'impact de l’activité humaine sur la
faune, la flore, les sols, les eaux et les autres
ressources naturelles.

Article 47 : Les dispositifs de recherche seront mis en
place sur la base d'une collaboration entre le minis-
tére chargé des eaux et foréts, le ministére chargé de
la recherche scientifique et la Société.

Article 48 : La Société s’engage 4 mettre en couvre un
systéme de tracabilité, pour le suivi de la production
des bois.

Article 49 : La Société s’engage a verser une redevan-
ce de 200 FCFA par métre cube de bois commerciali-
sable au profit du fonds de développement commu-
nautaire.

Article 50 : La Société s’engage a faciliter le fonction-
nement harmonieux des mécanismes de concertation
de tous les acteurs impliqués dans la gestion de I'u-
nité forestiére d’aménagement Kabo, et de l’évalua-
tion de l’exécution du plan d’aménagement.

TITRE CINQUIEME (NOUVEAU) : MODIFICATION,
RESILIATION DE LA CONVENTION
ET CAS DE FORCE MAJEURE

Chapitre I : Modification et Révision

Article 51 (nouveau) (article 26 ancien) : Certaines
dispositions de la présente convention peuvent étre
révisées a tout moment lorsque les circonstances
Timposent, selon que l’intérét des deux parties I’exi-
ge, ou encore lorsque son exécution devient impossi-
ble pour une raison de force majeure.

Article 52 (nouveau) (article 27 ancien): Toute
demande de modification de la présente convention
devra étre formulée par écrit, par l'une des parties.
Cette modification n’entrera en vigueur que si elle est
signée par les représentants des deux parties.

Chapitre II : De la résiliation de la convention

Article 53 (nouveau) (article 28 ancien) : En cas de non
observation des engagements pris par la Société, la
convention est résili¢ée de plein droit, sans préjudice
des poursuites judiciaires, aprés une mise en demeu-
re restée sans effet, dans les délais indiqués, qui, dans
tous les cas, ne doivent pas dépasser trois mois.

Cette résiliation intervient également en cas de man-
quements graves 4 la législation et a la réglementa-
tion forestiéres, dument constatés par l’'administra-
tion des eaux et foréts.

La résiliation de la convention se fera par arrété du
ministre chargé des eaux et foréts.

Article 54 (nouveau) (article 29 ancien): Les disposi-
tions de l'article 28 ci-dessus s’appliquent également
dans le cas o0 la mise en ceuvre de cette convention
ne commence pas dans un délai d'un an, 4 compter
de la date de signature de son arrété d’approbation,
ou encore lorsque les activités du chantier sont arré-
tées pendant un an, sauf cas de force majeure, défi-
ni a l'article 29 ci-dessous.

Chapitre III : Du cas de force majeure
Article 55 (nouveau) article 30 ancien : Est qualifié de

« cas de force majeure », tout évenement indépendant
de la volonté de la Société, extérieur l’entreprise et
Du jeudi 21 juin 2012

Journal officiel de la République du Congo 515

susceptible de nuire aux conditions dans lesquelles
elle doit réaliser normalement son programme de
production et d’investissements.

Toutefois, la gréve issue d’un litige entre la Société et
son personnel, pour la non observation de la législa-
tion du travail ne peut étre considérée comme cas de
force majeure.

Article 56 (nouveau) (article 31 ancien) : Au cas ot
leffet de la force majeure n’excéde pas six mois, le
délai de I'exploitation sera prolongé par rapport a la
période marquée par la force majeure.

Si l'effet de force majeure dure plus de six mois, l'une
des parties peut soumettre la situation a l'autre, en
vue de sa résolution.

Les parties s’engagent a se soumettre a toute décision
résultant d’un tel réglement, méme si cette décision
doit aboutir a la résiliation de la présente convention.

TITRE SLXIEME (NOUVEAU) : REGLEMENT DES,
DIFFERENDS ET ATTRIBUTIONS DE JURIDICTION

Article 57 (nouveau) (article 32 ancien) : Les parties
conviennent de régler 4 ‘amiable tout differend qui
résulterait de l’exécution de l'exécution de cette
convention.

En cas de désaccord, le litige sera porté devant le tri-
bunal de commerce du siége social de la Société.

TITRE SEPTIEME (NOUVEAU) : DISPOSITIONS
DIVERSES ET FINALES

Article 58 (nouveau) (article 33 ancien) : En cas de
liquidation ou de résiliation de la convention, la
Société devra solliciter approbation du ministre
chargé des eaux et foréts pour vendre ses actifs et
transférer leur montant pour liquider son matériel et
ses installations.

En outre, les dispositions de l'article 71 de la loi
n° 16-2000 du 20 novembre 2000 portant code fores-
tier sont applicables de plein droit.

Article 59 (nouveau) (article 34 ancien) : La présente
convention fera l'objet d'une évaluation finale annuel-
le par les services compétents de ‘administration des
eaux et foréts. De méme, au terme de la validité de
ladite convention, une évaluation finale sera effectuée
par les services précités qui étudieront la possibilité
ou non de sa reconduction.

Article 60 (nouveau) (article 35 ancien) : Le taux rete-
nu pour le calcul de la taxe forestiére est fixé par un
texte réglementaire.

Article 61 (nouveau) (article 36 ancien) : La présente
convention, qui abroge le contrat de transformation
industrielle n° 1 du 10 mars 1999, sera approuvée
par arrété du ministre chargé des eaux et foréts, et
entrera en vigueur 4 compter de la date de signature
dudit arrété.

II.- DU CAHIER DE CHARGES PARTICULIER
Article premier (nouveau) : Lorganigramme général
de la Société, présenté en annexe, se résume de la

maniére suivante :

- un responsable zone Afrique ;
- une direction générale.

La direction générale comprend :

un directeur général ;

- un secrétariat général 4 Pokola ;

un bureau a Brazzaville ;

- une direction logistique ;

une direction d’exploitation ;

- une direction responsable environnementale et
sociale ;

- une direction technique ;

une direction des industries ;

- une direction administrative et financiére.

La direction de la logistique comprend :

- un atelier engins ;

- un atelier roulage et véhicules légers ;

- un magasin général ;

- un service transit import ;

- un service logistique et approvisionnement ;
- un atelier reconditionnement.

La direction d’exploitation comprend :

un service forét ;

- une exploitation Bomassa ;

une exploitation Ndoki ;

- une exploitation Loundoungou-Toukoulaka ;
une servitude et liaison ;

- un service d’entretien et construction route ;
un service navigation.

La direction responsable environnementale et sociale :

- une cellule d’aménagement ;

- un service médical ;

- un service de communication ;
- un service QHSE.

La direction technique comprend :
- un atelier électromécanique ;
- un atelier affuitage ;
- un atelier mécanique ;

- un atelier travaux neufs.

La direction des industries comprend :

un service commercial et Beach ;
- une production industrielle ;

une grande scierie ;

- une scierie de bois lourds ;

une scierie Loundoungou ;

- un séchoir et moulurage ;

un atelier bureau ;

- un service maisons ossature bois.
516 Journal officiel de la Republique du Congo N° 25-2012

Article 2 (nouveau) : La Société s’engage a recruter des diplomés sans emploi en foresterie, en fonction des
besoins de la Société.

Article 5 (nouveau) : Le montant des investissements se chiffre 4 FCFA 14.650.686.667,dont FCFA
10.436.466.667 d'investissements prévisionnels, définis en fonction des effectifs 4 atteindre, aussi bien en ma-
tiére de production de grumes que de transformation industrielle de bois, sur une période de 5 ans jusqu’en
2016, et FCFA 4.214.000.000 d'investissements déja réalisés.

Le calendrier de réalisation de ces investissements est présenté en annexe.

Article 6 (nouveau) : La Société s’engage a respecter les prescriptions relatives a l’exploitation des unités fores-
tiéres de production mentionnées dans le tableau ci-dessous:

UFPI UFP2 UFP3 UFP4 UFP5 UFP6
Superficie utile (ha) 33.630 31.120 22.830 33.760 30.970 35.640
Durée de passage (ans) 5 5 5 5 5 5
Superficie moyenne annuelle (ha) 6.730 6.220 4.570 6.750 6.130 7.130
année d'ouverture de 'UFP 2.005 2.010 2.015 2.020 2.025 2.030
année de fermeture de I'UFP 2.010 2.015 2.020 2.025 2.030 2.035
Production attendues (m)
Volume fit brut forét 145.670 135.120 121.960 125.810 138.440 142.640
Volume commercialisable 103.820 95.190 89.950 88.620 95.730 99.890
Volume exporté en grumes 15.573 14.279 13.293 13.293 14.360 14.984
Volume entée usine 88.247 80.911 76.457 75.327 81.370 84.906

Article 7 (nouveau) : Les prévisions de production et de transformation des grumes de I'unité forestiére de pro-
duction n°2 se présentent comme suit :

‘Années
2010 2011 2012 2013 2014
Désignation
Volume exploitable 135.120] 135.120] 135.120] 135.120] 135.120
Production grumes m3

Volume commercialisable 95.190 95.190| 95.190 95.190| 95.190
Grumes export 14.279 14.279| 14.279 14.279 14.279
Grumes entrées usine 80.911 80.911] 80.911 80.911 80.911
Production sciages 28.319 28.319| 28.319 28.319| 28.319
Sciages verts 75 % 21.239 21.239| 21.239 21.239| 21.239
Sciages séchés 15 % 4.248 4.248 4.248 4.248 4.248
Produits de menuiserie 10 % 2.832 2.832 2.832 2.832 2.832

Le coefficient de commercialisation varie entre 65 et 70% suivant les essences. Le rendement matiére sera en
moyenne de 35%.

Article 8 (nouveau) : Conformément 4a l'arrété n° 711 du 15 février 2012 portant approbation de I'avenant a la
convention d’aménagement et de transformation n° 13 du 13 novembre 2002, notamment en son article 16,
les bois exploités dans l'unité forestiére d’aménagement Kabo seront transformés dans le complexe industriel
de Pokola.

Article 9 (nouveau) (article 8 ancien): La coupe annuelle sera de préférence d'un seul tenant. Toutefois, elle
pourra étre répartie en un ou plusieurs tenants, dans les zones d’exploitation difficile, telles que les monta-
gnes et les marécageuses.

Article 10 (nouveau) (article 9 ancien) : Les essences prises en compte pour le calcul de la taxe forestiére sont
les essences objectif.

Article 11 (nouveau) (article 10 ancien) : Les diamétres minima d’aménagement sont ceux fixés dans le plan
d'aménagement.
Du jeudi 21 juin 2012

Journal officiel de la République du Congo 517

Article 12 (nouveau) : La Société s’engage a élaborer
un programme de sécurité alimentaire axé sur :

a) la délimitation et l'‘aménagement des zones cultiva-
bles ;

b) les cultures et les élevages ;

c) lappui aux familles, notamment la vulgarisation
des techniques nouvelles en vue de promouvoir une
agriculture sédentaire et d’améliorer la productivité
des exploitations agropastorales, la fourniture des
intrants et la mise en place des crédits adaptés aux
différentes activités autour des bases-vie.

Article 13 (nouveau) (article 11 ancien) : La création
des infrastructures routiéres dans l'unité forestiére
d’aménagement ne devra nullement donner lieu a
linstallation anarchique des villages et campements,
plus ou moins permanents, dont les habitants sont
souvent responsables de feux de brousse et des
dégats sur les écosystémes forestiers (défrichements
anarchiques, braconnage).

Article 14 (nouveau) (article 12 ancien) : Les activités
agro-pastorales seront entreprises autour des bases-
vies des travailleurs, afin de contrdler les défrichements
et d'assurer une utilisation rationnelle des terres.

Article 15 (nouveau (article 13 ancien) : Confor-
mément aux dispositions de l'article 22 de la conven-
tion, la Société s’engage 4 livrer le matériel suivant et
a réaliser les travaux ci-aprés, au profit des collecti-
vités et populations locales et de l’'administration
forestiére :

A.- Contribution au développement socioéconomique
du département de la Sangha

Année 2018

3° trimestre
- livraison de cent (100) tables bancs 4 la préfecture
de la Sangha.

Année 2019

3° trimestre
- livraison de cent (100) tables bancs 4 la préfecture
de la Sangha.

B.- Contribution a l’équipement de l’administration
forestiére

Année 2018

3° trimestre
- Livraison d'un (01) moteur hors bord de 25 cv avec
coque aluminium 4a la direction générale da l’é-
conomie forestiére.

Année 2019

3° trimestre
- livraison d'un (01) moteur hors bord de 25 cv avec
coque aluminium 4 la direction générale de l'é-
conomie forestiére.

Dans le cadre de la convention d’aménagement et de
transformation n°13 du 13 novembre 2002, conclue
entre le Gouvernement congolais et la Société, celle-
ci a déja livré le matériel et réalisé des travaux, dont
le détail est présenté en annexe 1.

Article 16 (nouveau) (article 15 ancien) : Le présent

cahier de charges particulier est d’application obliga-

toire conformément a l'article 72 de la loi n° 16-2000

du 20 novembre 2000 portant code forestier.

Article 2 : Le présent avenant, qui sera approuvé par

arrété du ministre du développement durable, de l’éco-

nomie forestiére et de l'environnement, entrera en

vigueur 4 compter de la date de signature dudit arrété.
Fait 4 Brazzaville, le 8 juin 2012

Pour la Société,

Le directeur général,

Christian SCHWARZ

Pour le Gouvernement,

Le ministre du développement durable, de l'économie
forestiére et de l'environnement,

Henri DJOMBO

Annexe 1: Investissements déja réalisés

Désignation Nombre here)
Bull D6R 1 196.000
Bull D7R 1 222.000
Débardeur 545 1 167.000
Chargeuse 980 C 1 218.000
Niveleuse 140 H 1 100.000
Camion personnel 1317 2 90.000
Camion citerne 1317 1 56.000
Camion atelier 1922 1 30.000
Toyota land cruiser pick-up 2 38.000
Grumier 3 375.000
Total 1.492.000

518 Journal officiel de la République du Congo N° 25-2012
Annexe 2 : Investissements prévisionnels

Libellé 2012 2013 2014 2015 2016 Total
1.- Construction
Administration 6.250.000] 6.250.000] 6.250.000] 6.250.000] 6.250.000] 31.250.000
Logement et camps 25.000.000| 37. 500.000] 25.000.000] 37.500.000| 25.000.000| 150.000.000
Sous-total 31.250.000| 43.750.000] 31.250.000] 43.750.000| 31.250.000| 181.250.000
2.- Equipements et Matériel
d'exploitation
2.1.- Engins de foréts et routes
1 Chargeurs type Caterpillar 966 ou 0 0 0| 65.000.000 0| 65.000.000
équivalent
0 Tracteur a chenilles type Caterpillar 0 0 0 0 0
D6 R ou équivalent
1 Tracteur a chenilles type Caterpillar 83.333.333 0 o| 93.333.333 | 166. 666.
D7 R ou équivalent 667
2.2.- Engins de foréts et routes
8 Chargeurs type Caterpillar 966 ou 0) 0] 52750 000 0] 52.750.000] 105. 500.000
équivalent
2.4,- Sécurité - ISO. FSC
L.Sécurité - ISO. FSC 0 0| 12500 000 0 0| 12.500.000
Sous-total équipement 83.333.333 0| 65.250.000] 148.333.333] 52.750.000] 349. 666.667
3. - Matériel de Transport
Transport du personnel 0] 40.000.000 0] 40.000.000] 40. 000.000] 120. 000.000
Vehicules legers 25. 000.000 | 15.000.000 0| 15.000.000] 55.000.000
Sous total transport 25.000.000| 40.000.000] 15.000.000] 40.000.000| 55.000.000| 175.000.000
4.- Matériel de bureau informatique et
communication
Materiel de bureau informatique et com-/ 19 499.999] 12.500.000| 2.500.000] 12.500.000] 12.500.000] 60.000.000
munication
Sous-total : 10.000.000] 2.500.000] 12.500.000] 12.500.000] 12.500.000 60.00
Total général : 149.583.3383] 96.250.000] 124.000.000] 244.583.333| 151.500.000| 765. 916.667

Du jeudi 21 juin 2012 Journal officiel de la République du Congo 519

Annexe 3 : Détails des emplois Service médical
Assistant sanitaire 1
aed. « Personnel
Désignation existant Matrone 1
Forét laborantin 1
Chef d'exploitati 1
or cepronation Atelier engins
Chef d'exploitation adjoint 1
- Responsable garage 1
Chauffeur personnel 1
Chauffeur citerne 1 soudeur 1
Commis carnet de chantier 1 Total a7
Commis aux écritures 1
Agent de saisie 1
Jardinier 1
Abattage 1 Besoin en personnel de 2012 4 2016
Abatteur 1
Aide abatteur 1
Pointeur cubeur 1 LIBELLE Années
Triage pistage
Pointeur 1 2012 | 2013 | 2014 | 2015 2016
Chaineur 1
Forét 0 i) 0 0 0
Aide chaineur 1
Manceuvres trieurs pisteurs CAF
Tronconnage
Tronconneur Expat
Aides tronconneurs 2 AM
Abatteur tronconneur de réserve 1
Débardage Ouvr
Chef d'équipe (Débardage /Débuscage /tri- 7
. ° 1 Emp
age/pistage)
Conducteur bull 1 Industries 0 i) 0 0 0
Aide conducteur bull 1
CAF
Conducteur skidder 1
Aide conducteur skidder 1 Expat
Parc forét AM
Chef d'équipe (parc/abattage/ 1 Our
trongonnage)
Pointeur chargement 1 Emp
Pointeur cubeur 1
Communs 0 i) 0 0 0
Tronconneur 1
Aide tronconneur 1 CAF
Cryptogileur 1 Expat
Conducteur chargeur 1
Construction route 2 AM
Conducteurs 2 our
Aides conducteurs 1
Emp
Abatteur 1
Conducteur chargeur 1 Cumul 0 oO 0 0 0

N° 25-2012

Journal officiel de la République du Congo

520

Annexe 4 : Organigramme de la Congolaise Industrielle des Bois

Responsable zone Afrique

Seciétaire général

(Atlaché de direction}

Directeur

Directeur
exploitation

Alelier roukage
el véhicules

Magasin général

Service transt
import

Service logistique et
approvisionnements

Atelier
reconditionnement

Service
foréls

Exploitation
Neloki

Exploitation
Bomassa

Exphoitation
Loundoungou et
Toukoulaka

Directeur responsable
environnementale et

Directeur
technique

1 Aménagem
Service

Service

Service

Servilude et

Entretien et
construction

Navigation

Communicati

Directeur des

Directeur
administratif et
financier

Alelers sevice Service
éleclromécaniques commercial et cadministratit et
fancier
Production
industrielle
Ateler atfotage
Service des
Grande scierie ressources
Atelier humaines
eens |] scietie bois iourds
aénérale
Service
informatique
Atelier Scietie
hravauxneuts Loundoungov Service statistique
Sechoir et Conde de
[77] moulurage gestion
Atelier LUREM Audil ef
procédures

Maisons ossature
— bois

Service Transit
export

Du jeudi 21 juin 2012

Journal officiel de la République du Congo 521

MINISTERE DE LA FONCTION PUBLIQUE
ET DE LA REFORME DE L’ETAT

Décret n° 2012-712 du 12 juin 2012 fixant
les attributions, la composition et le fonctionnement
de la commission de réforme

Le Président de la République,

Vu la Constitution ;

Vu la loi n° 21-89 du 14 novembre 1989 portant
refonte du statut général de la fonction publique ;
Vu le décret n° 84-879 du 28 septembre 1984 portant
organisation et fonctionnement de la commission
administrative de réforme ;

Vu le décret n° 2003-116 du 7 juillet 2003 relatif aux
attributions du ministre de la fonction publique et de
la réforme de l’Etat ;

Vu le décret n° 2003-174 du 8 aotit 2003 portant
organisation du ministére de la fonction publique et
de la réforme de lEtat ;

Vu le décret n° 2003-326 du 19 décembre 2003 rela-
tif a lexercice du pouvoir réglementaire ;

Vu le décret n° 2011-558 du 17 aout 2011 portant
nomination de nouveaux ministres et fixant la com-
position du Gouvernement ;

Vu le décret n° 2011-737 du 12 décembre 2011 modi-
fiant la composition du Gouvernement.

En Conseil des ministres,
Décréte :
Chapitre 1 : Disposition générale

Article premier : Le présent décret fixe, conformé-
ment aux dispositions de l'article 24 de la loi n° 21-
89 du 14 novembre 1989 susvisée, les attributions, la
composition et le fonctionnement de la commission
de réforme.

Chapitre 2 : Des attributions
Article 2 : La commission de réforme apprécie :

- la réalité des infirmités, des incapacités physiques
ou morales, consécutives aux accidents de travail
ou aux maladies et leur imputabilité au service ;

- les conséquences entrainées par les accidents du
travail, les maladies contractées par l'agent pu-
blic a l'occasion ou dans Ilexercice de ses fonc-
tions, ainsi que le taux d’invalidité temporaire ou
permanente 4 allouer a l'intéressé.

Chapitre 3 : De composition

Article 3 : La commission de réforme est composée
ainsi qu'il suit :

- président :
publique ;

- premier vice-président : le ministre chargé de la
santé publique ;

- deuxiéme vice-président : le ministre chargé des
finances ;

le ministre chargé de la fonction

- secrétaire : le directeur général de la fonction
publique ;

membres :

- le représentant du secrétaire général du Gouver-
nement ;

- le directeur général de la réforme de I'Etat ;

- linspecteur général des services administratifs du
ministére de la fonction publique et de la réforme
de lEtat ;

- le directeur général du travail ;

- le directeur général de la santé publique ;

- le directeur général des affaires sociales ;

- le directeur général du budget ;

- le directeur général du contréle budgétaire ;

- le directeur de la prévision et de la maitrise des
effectifs ;

- le directeur des affaires juridiques du ministére de
la fonction publique;

- le directeur de l’organisation et de la restructura-
tion de l'administration a la direction générale de
la réforme de I'Etat ;

- le directeur administratif et financier de l'admi-
nistration concernée ;

- deux médecins membres du conseil de santé
publique ;

- un médecin inspécteur du travail ;

- un membre de la cour supréme.

Chapitre 4 : Du fonctionnement

Article 4 : La commission de réforme se réunit une
fois par an sur convocation de son président.

Elle peut se réunir en session extraordinaire lorsque
les circonstances I’exigent.

Article 5 : Le président de la commission de réforme
peut, a titre consultatif, faire appel a toute personne
dont l’avis peut éclairer les travaux de la commission.

Article 6 : Toute cause et nature des affections ou des
blessures ainsi que les suites de celles-ci sont justi-
fiées par des procés-verbaux, des certificats de cause
ou de genre de décés établis par le médecin traitant
ou le médecin légiste.

Liincurabilité des affections ou des blessures est rap-
portée dans les procés-verbaux, les certificats de visi-
te et éventuellement les certificats de contre-visite
établis par le conseil de santé.

Article 7: Les dossiers transmis par le conseil de
santé sont examinés par la commission de réforme 4
huis clos.

Toutefois, l'agent frappé d'invalidité a le droit de
prendre connaissance de son dossier, de se faire
entendre par la commission de réforme pour des
explications complémentaires ou de se faire assister
par un médecin de son choix.

La commission de réforme peut demander une cont-
re-expertise.
522 Journal officiel de la République du Congo

N° 25-2012

Chapitre 5 : Dispositions diverses et finales

Article 8 : Les décisions de la commission de réforme
ne sont susceptibles d’aucun recours administratif.

Article 9 : Les frais de fonctionnement de la commis-
sion de réforme sont imputables au budget de I'Etat.

Les fonctions de membre de la commission de réforme
sont gratuites. Toutefois, les membres peuvent bénéfi-
cier de facilités de travail au cours des sessions.

Article 10 : Le présent décret, qui abroge toutes
dispositions antérieures contraires, sera enregistré et
publié au Journal officiel de la République du
Congo.

Fait a Brazzaville, le 12 juin 2012
Par le Président de la République,
Denis SASSOU-N'GUESSO

Le ministre de la fonction publique
et de la réforme de I'Etat,

Guy Brice Parfait KOLELAS

Le ministre des finances, du budget
et du portefeuille public,

Gilbert ONDONGO

Décret n° 2012-713 du 12 juin 2012 fixant
Yorganisation et le fonctionnement de la commission
administrative paritaire

Le Président de la République,

Vu la Constitution ;

Vu la loi n° 21-89 du 14 novembre 1989 portant
refonte du statut général de la fonction publique ;
Vu le décret n° 62-429 du 29 décembre 1962 organi-
sant les commissions administratives paritaires ;

Vu le décret n° 2003-116 du 7 juillet 2003 relatif aux
attributions du ministre de la fonction publique et de
la réforme de l’Etat ;

Vu le décret n° 2003-174 du 8 aott 2003 portant
organisation du ministére de la fonction publique et
de la réforme de l'Etat ;

Vu le décret n° 2003-326 du 19 décembre 2003 rela-
tif a l'exercice du pouvoir réglementaire ;

Vu le décret n° 2011-558 du 17 aot 2011 portant
nomination de nouveaux ministres et f ixant la com-
position du Gouvernement ;

Vu le décret n° 2011-737 du 12 décembre 2011 modi-
fiant la composition du Gouvernement.

En Conseil des ministres,
Décréte :
TITRE I : DISPOSITION GENERALE

Article premier : Le présent décret fixe, conformément

aux dispositions de l'article 21 de la loi n° 21-89 du 14
novembre 1989 susvisée, l‘organisation et le fonction-
nement de la commission administrative paritaire.

TITRE II : DE LORGANISATION

Article 2 : La commission administrative paritaire est
Torgane chargé d’examiner les questions relatives a la
carriére des fonctionnaires, aux conditions de travail,
a l'hygiéne et a la sécurité sociale.

Article 3 : La commission administrative paritaire com-
prend deux commissions :

- la commission administrative paritaire au niveau
central ;

- la commission administrative paritaire au niveau
départemental.

Chapitre 1 : De la commission administrative
paritaire au niveau central

Article 4 : La commission administrative paritaire au
niveau central siége en matiére de carriére administra-
tive des agents civils de l'Etat et en matiére sociale, de
sécurité et de santé au travail.

Section 1 : De la commission paritaire siégeant en
matiére de carriére administrative
des agents civils de l'Etat

Article 5 : Composée en nombre égal des représentants
de l’administration et des représentants des tra-
vailleurs, la commission administrative paritaire, sié-
geant en matiére de carriére administrative des agents
civils de Etat, est structurée comme suit :

- président :
publique ;

- vice-président : le directeur général de l'administra-
tion concernée ;

- secrétaire : le directeur administratif et financier de
Tadministration concernée ;

le directeur général de la fonction

membres :

- un représentant de la direction générale du budget;

- un représentant de la direction générale du con-
tréle budgétaire ;

- le directeur de la gestion des carriéres administra-
tives a la direction générale de la fonction publique;

- le directeur des affaires juridiques ;

- le chef de service des avancements ;

- le délégué de la fonction publique auprés de l’ad-
ministration concernée ;

- le chef de service du personnel de I'administration
concernée ;

- neuf représentants des syndicats des travailleurs
les plus représentatifs.

Section 2 : De la commission paritaire siégeant en
matiére sociale, de sécurité et de santé au travail

Article 6 : Composée en nombre égal des représen-
tants de l'administration et des représentants des
Du jeudi 21 juin 2012

Journal officiel de la République du Congo 523

travailleurs, la commission administrative paritaire,
siégeant en matiére sociale, de sécurité et de santé au
travail, est structurée comme suit :

- président :
publique ;

- vice-président : le directeur général de l’adminis-
tration concernée ;

- secrétaire : le directeur administratif et financier
de l'administration concernée ;

le directeur général de la fonction

membres :

- un représentant de la direction générale du travail;

- un représentant de la direction générale de I’hy-
giéne ;

- un représentant de la direction générale de l’envi-
ronnement ;

- un représentant de la direction générale de la santé;

- le directeur de lorganisation et de la restructura-
tion de l'administration a la direction générale de la
réforme de I'Etat ;

- un représentant de la direction générale des affai-
res sociales ;

- un inspecteur du travail ;

- neuf représentants des syndicats des travailleurs
les plus représentatifs.

Chapitre 2 : De la commission administrative
paritaire au niveau départemental

Article 7 : La commission administrative paritaire au
niveau départemental siége en matiére de carriére
administrative des agents civils de I'Etat et en matié-
re sociale, de sécurité et de santé au travail.

Section 1 : De la commission paritaire départemen-
tale siégeant en matiére de carriére administrative
des agents civils de l’'Etat

Article 8 : Composée en nombre égal des représen-
tants de l'administration et des représentants des
travailleurs, la commission administrative paritaire,
siégeant en matiére de carriére administrative des
agents civils de l’Etat, est structurée comme suit :

- président : le directeur général de la fonction
publique ;

- vice-président : le directeur de la gestion des car-
riéres administratives ;

- secrétaire : le directeur départemental de la fonc-
tion publique ;

membres :

- le directeur départemental de l’administration
concernée ;

- le directeur départemental du budget ;

- le directeur départemental du contréle budgétaire;

- le chef de service de la gestion des carriéres
administratives de la direction départementale de
la fonction publique ;

- le chef de service du personnel de la direction
départementale concernée ;

- le chef de service des études 4 la direction

générale de la fonction publique;

- le chef de service de la législation et de la régle-
mentation a la direction générale de la réforme de
lEtat ;

- neuf représentants des syndicats des travailleurs
les plus représentatifs.

Section 2 : De la commission paritaire départemen-
tale siégeant en matiére sociale, de sécurité
et de santé au travail

Article 9 : Composée en nombre égal des représen-
tants de l’'administration et des représentants des
travailleurs, la commission administrative paritaire,
siégeant en matiére sociale, de sécurité et de santé au
travail, est structurée comme suit :

- président : le directeur général de la réforme de
TEtat ;

- vice-président : le directeur de la gestion des car-
riéres administratives ;

- secrétaire : le directeur départemental de la fonc-
tion publique ;

membres :

- le directeur départemental de l’'administration con-
cernée ;

- le directeur départemental du travail ;

- le directeur départemental de l'hygiéne ;

- le directeur départemental de l'environnement ;

- le directeur départemental de la santé ;

- le directeur départemental des affaires sociales ;

- un inspecteur du travail ;

- neuf représentants des syndicats des travailleurs
les plus représentatifs.

TITRE III : DU FONCTIONNEMENT

Article 10 : La commission administrative paritaire se
réunit une fois par an sur convocation de son président.

Toutefois, elle peut étre convoquée en séance extraor-
dinaire a la demande expresse des deux tiers de ses
membres ou 4 I'initiative de son président.

Article 11 : La convocation indique l’ordre du jour de
la séance. Elle est accompagnée d’une documenta-
tion préparatoire.

La convocation et la documentation doivent étre
adressées aux membres de la commission dix jours
au moins avant la date d’ouverture de la séance.

Article 12 : Les séances de la commission administra-
tive paritaire ne sont pas publiques.

Les membres sont tenus au secret professionnel
quant aux faits et documents portés a leur connais-
sance.

Article 13 : La commission administrative paritaire
ne délibére valablement que si les trois quarts au
moins de ses membres sont présents.
524 Journal officiel de la République du Congo

N° 25-2012

Article 14 : La commission administrative paritaire
adopte ses décisions a la majorité des membres pré-
sents. Le vote a lieu a main levée.

En cas de partage des voix, celle du président est pré-
pondeérante.

Article 15 : Les décisions de chaque commission
administrative paritaire font l'objet d'un procés-ver-
bal dtiment signé par tous les membres présents et
transmis au haut comité de la fonction publique et a
la direction générale de la fonction publique.

TITRE IV : DISPOSITIONS DIVERSES
ET FINALES

Article 16 : Le cumul de la qualité de représentant de
Tadministration et de représentant des travailleurs
est proscrit.

Article 17: Le président de la commission administra-
tive paritaire peut, a titre consultatif, faire appel a
toute personne ressource.

Article 18 : Les fonctions de membre de la commission
administrative paritaire sont gratuites. Toutefois, les
membres peuvent bénéficier de facilités de travail au
cours des sessions.

Article 19 : Les frais de fonctionnement de la commis-
sion administrative paritaire sont a la charge du bud-
get de l'Etat.

Article 20 : Le présent décret, qui abroge toutes
dispositions antérieures contraires, sera enregistré et
publié au Journal officiel de la République du Congo.

Fait 4 Brazzaville, le 12 juin 2012
Par le Président de la République,
Denis SASSOU-N'GUESSO

Le ministre de la fonction publique
et de la réforme de I'Etat,

Guy Brice Parfait KOLELAS

Le ministre des finances, du budget
et du portefeuille public,

Gilbert ONDONGO

Décret n° 2012-714 du 12 juin 2012 fixant
les attributions, la composition et le fonctionnement
de la commission d’équivalence administrative des
diplomes

Le Président de la République,

Vu la Constitution ;

Vu la loi n° 68-202 du 22 juillet 1968 portant créa-
tion d'une commission des niveaux de recrutement
dans la fonction publique ;

Vu la loi n° 21-89 du 14 novembre 1989 portant

refonte du statut général de la fonction publique ;
Vu le décret n° 74-458 du 28 décembre 1974 portant
création du comité interministériel chargé d’approu-
ver les procés-verbaux de la commission des niveaux
de recrutement dans la fonction publique ;

Vu le décret n° 2003-174 du 8 aotit 2003 portant
organisation du ministére de la fonction publique et
de la réforme de l'Etat ;

Vu le décret n° 2003-326 du 19 décembre 2003 rela-
tif a 'exercice du pouvoir réglementaire ;

Vu le écret n° 2011-558 du 17 aotit 2011 portant
nomination de nouveaux ministres et fixant la com-
position du Gouvernement ;

Vu le décret n° 2011-737 du 12 décembre 2011 modi-
fiant la composition du Gouvernement.

En Conseil des ministres,
Décréte :
Chapitre 1: Disposition générale

Article premier : Le présent décret fixe, conformé-
ment aux dispositions de l'article 23 de la loi n° 21-
89 du 14 novembre 1989 susvisée, les attributions, la
composition et le fonctionnement de la commission
d’équivalence administrative des diplomes.

Chapitre 2 : Des attributions

Article 2 : La commission d’équivalence administrati-
ve des diplémes est chargée, notamment, de :

- donner des avis pour chaque niveau de qualifica-
tion exigé pour l'accés aux différents corps de
Yadministration ;

- arréter la liste des titres et diplomes reconnus par
TEtat ou reconnus équivalents, avec mention des
établissements habilités a les décerner ;

- déterminer les grades auxquels les titres et
diplémes reconnus par I'Etat ou reconnus équiv-
alents sont susceptibles de donner droit dans la
fonction publique.

Chapitre 3 : De la composition

Article 3 : La commission d’équivalence administrati-
ve des diplémes est composée ainsi qu'il suit :

président : le ministre chargé de la fonction publique;
vice-président : le ministre chargé de l’enseignement
supérieur ; secrétaire : le directeur général de la fonc-
tion publique ;

membres :

- un représentant de la Présidence de la République;

- un représentant du ministére en charge de I’en-
seignement technique et professionnel ;

- un représentant du ministére en charge de I’en-
seignement primaire et secondaire ;

-un représentant de l'université Marien NGOUABI ;

- le directeur général de l’enseignement supérieur ;

- le directeur général du budget ;

- le directeur général du contréle budgétaire ;
Du jeudi 21 juin 2012

Journal officiel de la République du Congo 525

- le directeur général de I'administration concernée;

- le directeur général de la réforme de I'Etat ;

- le directeur de l'institut national de recherches et
d'action pédagogique ;

- le directeur des affaires juridiques 4 la direction
générale de la fonction publique;

- le directeur de la formation continue 4 la direction
générale de la fonction publique ;

- le directeur de la gestion des carriéres administra-
tives ;

- les chefs de service des recrutements, des reclasse-
ments, des révisions des situations administra-
tives, du contentieux et de la valorisation de la for-
mation a la direction générale de la fonction
publique.

Article 4 : Le secrétariat de la commission d’équiva-
lence administrative des diplomes est assuré par la
direction générale de la fonction publique.

Article 5 : La direction générale de la fonction publique
prépare les réunions de la commission d’équivalence
administrative des diplomes. A cet effet, elle recoit et
instruit tous les cas 4 soumettre a ladite commission.

Ne sont recevables et susceptibles d’étre instruits que
les dossiers qui parviennent au ministére en charge
de la fonction publique par voie hiérarchique.

Chapitre 4 : Du fonctionnement

Article 6 : La commission d’équivalence administrati-
ve des diplomes se réunit une fois par an sur convo-
cation de son président.

Elle peut consulter ou entendre toute autorité admi-
nistrative ou toute personne privée lorsqu’elle le juge
nécessaire.

Article 7 : La commission d’équivalence administrati-
ve des diplomes délibére a la majorité des deux tiers
de ses membres.

Les délibérations sont consignées dans un procés-
verbal dument établi et approuvé par décret en
Conseil des ministres.

Chapitre 5 : Dispositions finales

Article 8 : La liste des titres et diplomes reconnus ou
reconnus équivalents par l'Etat est fixée par décret.

Article 9 : Les frais de fonctionnement de la commis-
sion d’équivalence administrative des diplomes sont
a la charge du budget de I'Etat.

Article 10 : Les fonctions de membre de la commis-
sion d’équivalence administrative des diplomes sont
gratuites.

Toutefois, les membres peuvent bénéficier de facilités
de travail au cours des sessions.

Article 11 : Le présent décret, qui abroge toutes
dispositions antérieures contraires, sera enregistré et
publié au Journal officiel de la République du Congo.

Fait a Brazzaville, le 12 juin 2012

Par le Président de la République,
Denis SASSOU-N'GUESSO

Le ministre de la fonction publique
et de la réforme de I'Etat,

Guy Brice Parfait KOLELAS

Le ministre de l’enseignement
supérieur,

Ange Antoine ABENA

Le ministre de l’enseignement technique, profession-
nel, de la formation qualifiante et de l'emploi,

André OKOMBI SALISSA

Le ministre de l’enseignement primaire, secondaire
et de l'alpabétisation,

Rosalie KAMA NIAMAYOUA

Le ministre des finances, du budget
et du portefeuille public,

Gilbert ONDONGO

B - TEXTES PARTICULIERS

MINISTERE DES TRANSPORTS, DE L’AVIATION
CIVILE ET DE LA MARINE MARCHANDE

AGREMENT

Arrété n° 6743 du 15 juin 2012. La société
GEOWORKS, 46 avenue William Guynet immeuble

galérie marchande de l'ARC 1° étage a Brazzaville,
est agréée pour I’exercice de l'activité d’auxiliaire de
transport en qualité de consignataire de navires.

Liagrément est valable six mois et renouvelable une
fois.

La délivrance et le renouvellement de l'agrément sont
soumis au paiement des droits y afférents a la direc-
tion générale de la marine marchande.

L’agrément est individuel et incessible. I] ne peut étre
ni transféré, ni loué.

Le directeur général de la marine marchande est
chargé de veiller a la régularité de l'exercice de l'acti-
vité accordée a la société GEOWORKS, qui est soumi-
se aux régimes disciplinaire et pénal de la marine
marchande.

Arrété n° 6744 du 15 juin 2012. La société
GEOWORKS, B.P. : 2318, 46, avenue William Guynet,
immeuble galerie marchande de IARC, 1€ étage a
Brazzaville, est agréée pour l’exercice de lactivité
d'auxiliaire de transport en qualité de transitaire.

L’agrément est valable six mois.
La délivrance et le renouvellement de l'agrément sont
soumis au paiement des droits y afférents a la direc-
526 Journal officiel de la République du Congo

N° 25-2012

tion générale de la marine marchande.

L’agrément est individuel et incessible. I] ne peut étre
ni transféré, ni loué.

Le directeur général de la marine marchande est
chargé de veiller a la régularité de l’exercice de I’'acti-
vité accordée a la société GEOWORKS, qui est soumi-
se aux régimes disciplinaire et pénal de la marine
marchande.

Arrété n° 6745 du 15 juin 2012. La société
Congo Travaux Maritimes B.P : 1226, Pointe-Noire,
est agréée en qualité d’expert maritime pour l’exerci-
ce de I’acti de plongée sous-marine dans le domai-
ne du contréle des ouvrages maritimes, de génie civil
et immergés.

L’agrément est valable une année.

La délivrance et le renouvellement de I'agrément sont
soumis au paiement des droits y afférents a la direc-
tion générale de la marine marchande.

La demande de renouvellement de I'agrément doit
étre adressée, trois mois avant la date d’expiration, a
la direction générale de la marine marchande,
accompagnée d'une fiche des statistiques de I’'activité
antérieure et une patente en cours de validité.

L’agrément est individuel et incessible. I] ne peut étre
ni transféré, ni loué.

Le directeur général de la marine marchande est
chargé de veiller a la régularité de l’exercice de I’'acti-
vité accordée a la société Congo Travaux Maritimes
qui est soumise aux régimes disciplinaire et pénal de
Ja marine marchande.

Arrété n° 6746 du 15 juin 2012. M. BOUKI-
RA (Narcisse), docteur en médecine, exercant ala cli-
nique les eaux, sise au centre-ville 4 proximité de I'ho-
pital général Adolphe SICE a Pointe-Noire, est agréé a
Texercice de l'activité de médecin des gens de mer.

L’agrément est valable une année.

La délivrance et le renouvellement de I'agrément sont
soumis au paiement des droits y afférents a la direc-
tion générale de la marine marchande.

L’agrément est individuel et incessible. I] ne peut étre
ni transféré, ni loué.

M. BOUKIRA (Narcisse), docteur en médecine, en
exercice a la clinique les eaux , adresse des rapports
périodiques des activités relatives a la santé des gens
de mer (visites médicales, tous les soins administrés,
délivrance des certificats), 4 la direction générale de
Ja marine marchande.

Le directeur général de la marine marchande est char-
gé de veiller a la régularité de l’exercice de l’activité
accordée a M. BOUKIRA (Narcisse), docteur en méde-
cine a clinique les eaux, qui est soumise aux régimes
disciplinaire et pénal de la marine marchande.

MINISTERE DE L’INTERIEUR ET
DE LA DECENTRALISATION

NOMINATION

Décret n° 2012-718 du 13 juin 2012. M.
BIO (Donatien) est nommé administrateur-maire de
Souanké.

Lintéressé percevra les indemnités prévues par les
textes en vigueur.

Le présent décret abroge toutes dispositions anté-
rieures contraires et prend effet 4 compter de la date
de prise de fonctions de l'intéressé.

MINISTERE DES MINES
ET DE LA GEOLOGIE

AUTORISATION

Arrété n° 6747 du 15 juin 2012. La société
China Development Resources, domicili¢ée : Immeuble
de 5 février, Q-57 83, Tél : 0558377 83/04437 44 89,
Pointe-Noire, République du Congo, est autorisée a
procéder a des prospections miniéres valables pour
Turanium dans la zone de Dilou Mambo du départe-
ment du Niari.

La superficie de la zone a prospecter, réputée égale a

1623 km2, est définie par les limites géographiques
suivantes :

Sommets Longitude Latitude

A 11° 55' 07" E 3 2136" S
B 12° 30 37° E 3° 40'00"S
Cc 12° 21 40"E 3° 52'48"S
D 12° 07 00" E 8 4701°S
E 12° 07 00" E 3 38°54"S
F 11° 58' 54" E 3 38°54"S
G 11° 55'07°E 3 39°27°S

Conformément aux dispositions de l'article 9 du décret
n° 2007-274 du 21 mai 2007 fixant les conditions de
prospection, de recherche et d’exploitation des
substances minérales et celles d’exercice de la sur-
veillance administrative, la société China Development
Resources Sarl est tenue d’associer aux travaux de
prospection les cadres et techniciens de la direction
générale de la géologie.

Les échantillons prélevés au cours des travaux et
destinés a des analyses ou tests a l'extérieur du terri-
toire congolais doivent faire l'objet d’un certificat d’ori-
gine délivré par le directeur général de la géologie.

La société China Development Resources Sarl fera
parvenir les rapports des travaux, chaque fin de tri-
mestre, a la direction générale de la géologie.

Conformément aux dispositions des articles 149 et
151 de la loi n° 4 2005 du 11 avril 2005 portant code
minier, la société China Development Resources Sarl
bénéficie de l’exonération de tous les droits et taxes a
Timportation et de toutes taxes intérieures sur les
matériels et matériaux nécessaires a l'exécution des
travaux de prospection miniére.
Du Jeudi 21 juin 2012 Journal offictel de la République du Congo 527
Cependant, la société China Development Resources Sarl s'acquittera d'une redevance superficiaire, confor-
mément aux textes en vigueur.

Conformément aux articles 91 et 92 de la loi n°4-2005 du 11 avril 2005 portant code minier, l'autorisation de
prospection visée par le présent arrété pourra faire l'objet d'une suspension ou d'un retrait en cas de non exé-
cution ou d'arrét des travaux pendant trois mois consécutifs, sans raison valable.

La durée de validité de la présente autorisation de prospection est de douze mois, renouvelable dans les condi-
tions prévues par le code minier.

Le directeur général de la géologie est chargé de veiller a l'application des présentes dispositions.

Autorisation de prospection "DILOU-MAMBA " pour I'uranium du departement
du Niari attribuée a la société china development resources sarl

REP. DU CONGO

PARTIE NON OFFICIELLE

- ANNONCE -
ASSOCIATION
Département de Brazzaville
Création
Année 1994
Récépissé n° 157 du 25 avril 1994. Déclaration au ministére de l'intérieur de l'association dénommeée:
ASSEMBLEE EVANGELIQUE LES RACHETES DE L’AGNEAU, en sigle “A.E.R.A.”. Association a caractére cul-

tuel. Objet : précher la bonne nouvelle de Jésus Christ. Siége social : n° 137, rue Saint-Paul, Talangai,
Brazzaville. Date de la déclaration : 10 mars 1993.
Imprimé dans les ateliers
de l'mprimerie du Journal Officiel
B.P.: 2087 Brazzaville

—
